Citation Nr: 1409945	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  09-40 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
The Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.

2. Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left leg.

3. Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right leg.



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1970 to January 1972, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2009 and August 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico and Phoenix, Arizona, respectively.  The Veteran resides in Puerto Rico and proper jurisdiction over the claims is in the San Juan RO. 

Although the issue of entitlement to a total disability rating based on individual unemployability (TDIU) was developed for appellate review, the RO granted entitlement to that benefit in August 2013.  That matter consequently is no longer before the Board.

This case was previously before the Board in January 2013, when it was remanded for further development, to include providing the Veteran additional VA examinations.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran's hypertension did not originate in service or until years after service, and is not otherwise etiologically related to service; nor was hypertension caused or chronically worsened by service-connected diabetes mellitus.

2. Throughout the appeals period, the Veteran's peripheral neuropathy in his left and right legs has been characterized by no more than mild incomplete paralysis with mild pain and numbness and some loss of hair and thinning skin.


CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension, to include as due to diabetes mellitus type II, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307(a), 3.309(a), 3.310 (2013).

2. The criteria for disability ratings higher than 10 percent each for peripheral neuropathy of the left and right legs have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).


Duty to Notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the Veteran was sent letters in July 2008, August 2008, and July 2010 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA and VBMS folders as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's January 2013 remand, VA obtained copies of the June 2010 VA examination and obtained an additional examination in May 2013 and an addendum opinion on the question of hypertension due to diabetes mellitus.  This examination contained all information needed to rate the disability.  Indeed, the examiner reviewed the objective evidence of record and documented the Veteran's current complaints.  Moreover, the VA examiners performed a thorough clinical evaluation, then offered opinions as to the nature of the claimed disabilities, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.  Thus VA has complied with the January 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hypertension if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Facts and Analysis

The Veteran's claim file has been rebuilt after being misplaced and his service treatment records are not currently associated with the physical claims file.  However, the record is clear that he was diagnosed with hypertension in 2004 at the same as his diagnosis of diabetes mellitus, type II.  As such, the Veteran would not be entitled to service connection based on a disability manifested in service or within one year of service separation.

The Veteran seeks service connection for his hypertension under the theory that it is caused or aggravated by his service-connected diabetes mellitus type II.  He has presented no medical evidence specifically supporting this theory and there is no competent medical opinion of record linking the Veteran's hypertension to his diabetes.  Instead, the medical evidence of record is against any such link.  

During the September 2008 VA examination for diabetes mellitus, the examiner stated that the Veteran's hypertension was not a complication of his diabetes because there was no evidence of microalbuminuria or retinopathy on the examination.  The examiner also stated that hypertension was not worsened or increased by the Veteran's diabetes.  The June 2010 VA examination report also stated that hypertension was not a complication of diabetes because the conditions were diagnosed simultaneously and there was no renal disease or retinopathy which would suggest that the diabetes had caused the hypertension.  Further, the examiner did not feel that the Veteran's hypertension was worsened or increased as a result of the diabetes mellitus.  And on the May 2013 VA examination, the examiner specifically stated that the Veteran's hypertension was not caused by or the result of his diabetes mellitus because the disabilities were diagnosed at the same time and there was no evidence of microalbuminuria or proteinuria present.  

Based on these strong and consistent medical opinions, the Board finds that the preponderance of the evidence is against the Veteran's claim that his hypertension was caused or aggravated by his service-connected diabetes mellitus.  38 C.F.R. § 3.310.

The Board notes that the Veteran has claimed exposure to herbicides in Vietnam and that this is the basis for his service-connected diabetes mellitus.  Hypertension is not a condition which may be presumed to be attributable to herbicide exposure and has in fact been explicitly excluded from consideration when drafting regulations related to ischemic heart disease.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), and 77 Fed. Reg. 47924-01 (August 9, 2012).
 
While the Veteran is not precluded from offering evidence that a diagnosed disability was directly caused by herbicide exposure despite the failure to include such disability in the list of presumptive conditions, in this instance no such evidence has been offered.  As a result, a finding of service connection under such a theory is likewise not warranted.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Increased Disability Rating Claims

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Peripheral Neuropathy Facts and Analysis

The Veteran is service connected for peripheral neuropathy in both the left and right legs, with each extremity separately rated as 10 percent disabling.  He filed his claim for increased disability ratings February 2010.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, atrophic changes, or sensory disturbances.  38 C.F.R. § 4.120. 

With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Diagnostic Code 8520 provides an 80 percent rating for complete paralysis of the sciatic nerve, contemplated by foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  Ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis that is mild, moderate or moderately severe in degree, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The words "moderate" and "severe" are not defined in the regulations cited above.  However, in applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

The Veteran was first diagnosed with symptoms of peripheral neuropathy by his primary care physician in May 2008 and a September 2008 VA examination for diabetes mellitus noted that his legs were hairless and his pulses were decreased in the feet and ankles but found his sensory, motor, and reflex testing was normal.

Throughout the appeals period, to include an  August 2009 Social Security evaluation, private evaluation in September 2009, and a June 2010 VA examination all noted symptoms consisting primarily of pain and numbness in the legs since 2008.  He has consistently had normal deep tendon reflexes but normal muscle tone.

Beginning in September 2009 the Veteran has complained about edema in both legs and mildly decreased pulses and reflexes at the ankles were noted in June 2010.  He also first showed decreased sensation in the feet in June 2010, a finding which was again noted at the May 2013 VA examination.

The VA examination in May 2013 noted reports of bilateral leg numbness at the anterior thigh and leg, but no plantar numbness or burning sensation.  He was not receiving any treatment for the condition.  His pain and numbness were both described as mild.  He had normal muscle strength, with slightly decreased deep tendon reflexes in the ankles and decreased sensation to light touch in the feet and toes.  There was mild loss of hair with mild shiny skin and pitting edema bilaterally.  The examiner characterized the Veteran's disability as one of mild incomplete paralysis in both the left and right legs.

While the Veteran's peripheral neuropathy in both his left and right legs is shown to have increased over the course of the appeals period, the evidence does not support an increased disability evaluation.  The overall disability picture is still one of mild incomplete paralysis of the peripheral nerves with mild pain and numbness.  The May 2013 VA examiner so described the Veteran's condition and the Veteran's symptoms are shown to be largely sensory and mild in nature.  Notably, should the Veteran's condition worsen in the future, a still higher disability rating might then be warranted.  At present, the 10 percent disability rating assigned for each leg is adequate.  38 C.F.R. § 4.124, Diagnostic Code 8520.

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected peripheral neuropathy is manifested by signs and symptoms such as pain, weakness, numbness, tingling, and other nerve deficits short of paralysis.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  In summary, the schedular criteria for peripheral neuropathy incorporate the widest variety of manifestations of functional loss and allow for increased disability ratings with increased severity. 

Given the variety of ways in which the rating schedule contemplates functional loss, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing and walking for long periods due to nerve pain and numbness in his legs.  In short, there is nothing exceptional or unusual about the Veteran's peripheral neuropathy because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his peripheral neuropathy alone has caused him to miss work or has resulted in any hospitalizations.  While the Veteran has been determined to be unemployable as a result of his combined disabilities, the peripheral neuropathy in the left and right legs is not shown to be the primary cause.  The Board finds, therefore, that the Veteran's service-connected peripheral neuropathy does not result in marked interference with employment or frequent 








(CONTINUED ON THE NEXT PAGE)

periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.


ORDER

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus type II, is denied.

Entitlement to a disability rating higher than 10 percent for peripheral neuropathy of the left leg is denied.

Entitlement to a disability rating higher than 10 percent for peripheral neuropathy of the right leg is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


